DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.

Claim Objections
Claims 1, 2, and 4-9 are objected to because of the following informalities: Claim 1 recites “a content ratio of the soft segments in the thermoplastic polyester elastomer of the barrier layer is 5 wt% to 60 wt%” which is awkward due to the use of term “content ratio” followed by the recitation of percentages.  The Examiner suggests amending the claim by removing the word “ratio” (i.e. a recitation of “a content of the soft segments”).  Appropriate correction is required. Claims 2 and 4-9 are objected to for depending from independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(a). The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “a ratio value (Psa/Pss) of the content ratio (Psa) of the soft segment in the thermoplastic polyester elastomer of the adhesive layer, with respect to the content ratio (Pss) of the soft segment in the thermoplastic polyester elastomer of the barrier layer, is less than 5”. However, it is noted that Applicant’s specification as filed does not disclose a ratio value range of less than 5.  At paragraph 0046 of the specification a ratio value range of 1.2 to 5 is disclosed, but this does not provide sufficient written description support for values less than 1.2 which are encompassed by the range recited in new claim 9. Appropriate correction is required.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the soft segment" in line 11.  There is insufficient antecedent basis for this limitation in the claim as it is not clear whether or not every species of thermoplastic polyester elastomer intrinsically comprises soft segments. As such, it is unclear whether there is implicit antecedent basis for the term “the soft segment”.  The Examiner suggests amending claim 1 so as to recite “the thermoplastic polyester elastomer comprises soft segments and hard segments wherein the content of soft segments in the thermoplastic polyester elastomer is 5 wt% to 60 wt%,”.  Appropriate action is required.  For the purpose of examination, the Examiner will interpret claim 1 as if there is antecedent basis support for the claimed soft segment. Claims 2 and 4-9 are rejected for depending from indefinite claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nance, Jr., US 5,614,302 (“Nance”)(previously cited) in view of Stuebiger, US 2010/0255270 (“Stuebiger”)(newly cited) and Sommerfeld et al., US 2008/0306216 (“Sommerfeld”).  Suh, US 2006/0160453 (“Suh”) is relied upon as an evidentiary reference for claim 5 (newly cited).
Regarding claim 1, Nance discloses a breathable, moisture transmitting fabric laminate wherein the fabric laminate is suitable for forming garments (abstract). The moisture transmitting fabric laminate comprises a woven fabric substrate which is adhesively bonded to a thermoplastic film (abstract, col. 3 lines 10-47, col. 4 line 65-col. 5 line 5, Fig. 2).  The woven fabric substrate may be formed from a polyester (col. 3 lines 12-15).  The thermoplastic film is formed from a copolyesterether which may be Hytrel 8206 (col. 5 line 66-col. 6 line 10). Nance teaches that Hytrel 8206 contains about 45 wt% of short ester chain units (i.e. hard segments) (col. 6 lines 1-10). As such, Nance effectively teaches that Hytrel 8206 comprise 55 wt% of soft segments.
Nance is silent regarding the adhesive comprising a thermoplastic polyester elastomer and the woven fabric substrate having a fabric weight of 190 g/cm2 or less.
Sommerfeld discloses a hot melt laminating adhesive which exhibits improved initial and retained aged adhesion [abstract, 0007]. The adhesive is suitable for application onto fabrics and organic films [0015]. The adhesive is formed by melt blending a thermoplastic copolyesterether elastomer together with a metallocene-catalyzed low density polyethylene plastomer [0008-0011, 0014, 0015, 0080]. Sommerfeld teaches an example of the disclosed adhesive composition which have a polymer component consisting of a first copolyesterether (referred to as m of about 139 °C or less, there is a reasonable expectation that the Tm of the composition as a whole is about 139 °C or less.
Stuebiger discloses a breathable fabric and a fabric laminate made therefrom wherein the fabric exhibits a soft textile hand, high air-permeability, and reduced water absorption [abstract, 0001, 0006-0010, 0126].  The fabric offers high comfort and protection and is suitable for forming garments [0038, 0116]. The fabric may be formed from polyester yarns have a fabric weight of about 100 g/m2 [0073, 0074, 0091].
Nance and Sommerfeld are both directed towards laminated materials 
comprising an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the adhesive layer of the fabric laminate of Nance from the adhesive taught by Sommerfeld in order to take advantage of the adhesive’s improved initial and retained aged adhesion properties.
Nance and Stuebiger are both directed towards breathable laminate materials comprising a woven fabric. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fabric taught by Stuebiger as the fabric substrate of the laminate of Nance in order to take advantage 
The fabric laminate of the garment of modified Nance would have comprised a polyester fabric substrate which is adhesively bonded to a thermoplastic film.  The polyester fabric substrate would have had a fabric weight of about 100 g/m2 which reads on the claimed fabric weight. The adhesive layer would have comprised a thermoplastic polyester elastomer as claimed. The thermoplastic film of the fabric laminate would have been formed from a thermoplastic polyester elastomer having a soft segment content of 55 wt% which reads on the claimed barrier layer.
While modified Nance is silent regarding the presence of a plurality of adhesive layers, it is noted that MPEP 2144.04 VI establishes that the mere duplication of parts has not patentable significance unless a new and unexpected result is produced.  As such, given that no objective evidence of a new and unexpected result is produced by the claimed plurality of adhesive layer, the Examiner contends that the claimed plurality of adhesive layers is merely an obvious embodiment of the fabric taught by modified Nance. 
Regarding claim 2, the thermoplastic copolyesterether elastomer of the adhesive taught by Sommerfeld comprises both polytetrahydrofuran segments and copolyester segments [Table 3] which respectively read on the claimed soft and hard segments.
Regarding claim 4, the recitation in the claims that the fabric is “used for an airbag” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the 
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Nance discloses a laminated fabric as presently claimed, it is clear that the laminated fabric of modified Nance would be capable of performing the intended use, i.e. forming an airbag, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 5, Suh provides evidence that the Hytrel 8206 has a melting temperature of 200 °C [0052].  As is noted above, Sommerfeld reasonably teaches an adhesive which has a Tm of 139 °C or less.  As such, melting point of the thermoplastic polyester elastomer layer (i.e. the barrier layer) would have been at least 61 °C higher than that of the adhesive layer.
Regarding claim 7, Stuebiger teaches that the fabric has a warp and weft yarn count range of between 10 to 40 yarns/cm (i.e. picks/cm) [0092] which overlaps, and therefore renders obvious the claimed weave density (see MPEP 2144.05).
Regarding claim 8, Suh serves as evidence that Hytrel 8206 has a melting point of 200 °C [0052].
Regarding claim 9, as is noted above, Nance teaches that Hytrel 8206 contains about 45 wt% of short ester chain units (i.e. hard segments) (col. 6 lines 1-10). As such, 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record is Nance as modified with Sommerfeld and Stuebiger which teaches the laminated fabric described above.  The closest prior art of record does not teach or suggest an airbag.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 5,534,575 to Foster et al. – discloses a hot melt adhesive composition useful in automotive applications wherein the adhesive comprises a polyether-polyester segmented polymer [abstract, col. 1 lines 8-11, col. 2 lines 18-68).

· US 2007/0065614 to Schulthess – discloses a laminated material useful for airbags wherein the laminate material comprises polymer film bound to a textile layer [abstract, 0001, 0019, claim 1].  The polymer film comprises a first layer and a second layer [abstract, 0009, 0010, 0019, 0025, 0028].  The first layer is an adhesive layer [0011]. The second layer may comprise a polyester elastomer having a melting point above 170 °C [0014, 0015].



· JP 2007/296798 A to Iwashita et al. (copy provided herewith) – discloses a laminated fabric material comprising a base polyester fabric layer laminated onto which is a film comprising a polyetherester based elastomer [0001, 0006, 0008, 0010, 0014, 0015].  The film is laminated onto the fabric layer via an adhesive layer which may be a polyetherester elastomer based adhesive [0022, 0024, 0025].  The fabric may have a basis weight of between 30 to 900 g/m2 [0011].

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-9chave been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to independent claim 1 and the introduction of new claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782